             Case 1:20-cr-10111-RWZ Document 50 Filed 09/15/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                         )
 UNITED STATES OF AMERICA                                )
                                                         )
 v.                                                      )
                                                         )       Criminal No. 20-cr-10111-RWZ
 CHARLES LIEBER,                                         )
                                                         )
            Defendant.                                   )
                                                         )


                                 JOINT STATUS MEMORANDUM

           The United States of America and defendant Charles Lieber (collectively “the parties”)

jointly submit this memorandum addressing Local Rule 116.5(a). The parties have reviewed this

memorandum and agree to its contents.

           In light of this memorandum, the parties respectfully ask that the September 16, 2020 status

conference be cancelled, and that an interim status conference be scheduled in approximately thirty

days. The parties jointly agree to exclude the time between September 16, 2020 and the next status

conference from the time within which the trial must commence under the Speedy Trial Act

pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv), and Local Rule 112.2(a). A proposed

order on excludable delay is attached hereto.

      I.      Local Rule 116.5(a)(1)

           The government has produced automatic discovery in this case to the defendant. There are

no pending discovery requests.
            Case 1:20-cr-10111-RWZ Document 50 Filed 09/15/20 Page 2 of 3



   II.       Local Rule 116.5(a)(2)

          The government will provide discovery in response to any future request(s) according to

the Local Rules and the Federal Rules of Criminal Procedure, including any supplemental

discovery if additional materials are obtained.

   III.      Local Rule 116.5(a)(3)

          The defendant is considering whether to file one or more discovery motions. The parties

propose that discovery motions, if any, be filed on or before September 30, 2020.

   IV.       Local Rule 116.5(a)(4)

          The parties agree that a protective order concerning discovery is appropriate in this case.

The government will file an assented-to motion for a protective order on or before September 30,

2020.

   V.        Local Rule 116.5(a)(5)

          The parties respectfully ask that the deadline for Rule 12(b) motions be established at a

future status conference.

   VI.       Local Rule 116.5(a)(6)

          The parties propose that the government’s expert disclosures, if any, be due 60 days before

trial and that the defendant’s expert disclosures, if any, be due 30 days before trial.

   VII.      Local Rule 116.5(a)(7)

          The parties agree that the time period between September 16, 2020 and the next status

conference should be excluded because the ends of justice served by excluding the period of this

continuance outweigh the best interest of the public and the defendant in a speedy trial, pursuant

to 18 U.S.C. § 3161(h)(7)(A). In particular, this time is necessary for the defendant to continue to




                                                   2
          Case 1:20-cr-10111-RWZ Document 50 Filed 09/15/20 Page 3 of 3



reviewing discovery, and to possibly prepare and file discovery motions. A proposed order on

excludable delay is attached hereto.

    VIII. Local Rule 116.5(a)(8)

        The parties request that the Court schedule an interim status conference in approximately

thirty days.


                                                    Respectfully submitted,

CHARLIES LIEBER,                                    ANDREW E. LELLING
DEFENDANT                                           UNITED STATES ATTORNEY

/s/ Marc Mukasey                             By:    /s/ Jason A. Casey
Marc Mukasey, Esq.                                  Jason A. Casey
Torrey Young, Esq.                                  Assistant U.S. Attorney
Counsel for the Defendant




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to counsel of records as identified on the Notice of Electronic Filing (NEF).



Date: September 15, 2020                            /s/ Jason A. Casey
                                                    Jason A. Casey
                                                    Assistant U.S. Attorney




                                                3
